Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/24/2022 has been entered.
 
Status of the Claims
Pursuant to the amendment dated 08/24/2022, claim 3 has been cancelled and new claims 9-14 have been added.  Claims 2, 4, 5, 7, and 8 had been cancelled in a previous communication. 
Claims 1, 6, and 9-14 are pending and under current examination.  

A terminal disclaimer is on file for US Application No. 17/204,183.

Claim Objections
Claims 1 and 9-14 are objected to because of the following informalities:  

In each of claims 1 and 9-14, line 9, the claims recite “the 4-bromobutyric acid spacer”.  There is no formal antecedent basis for this phrase.  Although the phrase clearly refers to the “4-bromobutyric acid” in line 8, the claim’s readability would be improved by using consistent terminology.  

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6, and 9-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 and 9-14 each recite the limitation "the ester bond" in line 9.  There is insufficient antecedent basis for this limitation in the claim.

Claims 1 and 9-14 each recite the limitation "the carboxyl of HA" in line 9.  There is insufficient antecedent basis for this limitation in the claim.

Claims depending from rejected claims have also been rejected because they incorporate all of the limitations of the claims from which they depend, but fail to resolve the indefiniteness concerns outlined above.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 11, are 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14, 17-24, 27, 28, and 30 of U.S. Patent No. 7,897,584 in view of Bassi et al. (Journal of Urology Vol 185, pp 445-449; publication year: 2011; cited in the IDS filed on 05/10/2021) and further in view of Nichols et al. (US 2005/0080075; publication date: 04/14/2005). 

Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims render obvious the instant claims.
With regard to claim 11, inter alia the claims of the ‘584 patent embrace a method for treatment of tumors, including bladder tumors, which comprises administering to a subject in need for such treatment a therapeutically effective amount of taxane, specifically paclitaxel, covalently bonded to hyaluronic acid.  The paclitaxel is covalently bonded to hyaluronic acid via a spacer that is 4-bromobutyric acid, i.e. a prodrug consisting of a conjugate of HA with paclitaxel, wherein the HA is indirectly bound to the paclitaxel through 4-bromobutyric acid.  The conjugate is a component of a pharmaceutical composition having pharmaceutically acceptable excipients and diluents.  The spacer is bound via an ester bond to a carboxylic group of hyaluronic acid with an esterification degree of 6.8-22% (i.e. wherein the HA has a degree of derivatization embracing the value(s) for this parameter required by the instant claims).  The HA has a molecular weight of 39,000 to 200,000 Da, which overlaps with the range for this parameter required by the instant claims.  See MPEP 2144.05.  With regard to the limitation “and the 4-bromobutyric acid spacer in turn bound with an ester bond through its carboxyl group to the hydroxyl group of the carbon in C2’ of paclitaxel” recited in instant claim 1, the examiner considers this prima facie obvious because the if the 4-bromobutyric acid spacer is bound via an ester bond to a carboxylic group of hyaluronic acid as required by the claims of the ‘584 patent, then the only functional group on the spacer left to react with the paclitaxel is the carboxyl group, and there are only a small number of reactive groups on the paclitaxel to choose from to form the link via the carboxyl group of 4-bromobutyric acid, including the C2’ hydroxyl.  Thus, this linkage is obvious to try.
The claims of the ‘584 patent do not mention treatment of NMIBC by intravesical instillation, do not identify a dose, and they do not recite a limitation on treatment schedule.  
Bassi discloses a method of treating bacillus Calmette-Guerin refractory carcinoma in situ (CIS) of the bladder by intravesical instillation of a paclitaxel-hyaluronic acid conjugate, wherein the paclitaxel is linked to the hyaluronic acid by a 4-bromobutyric acid linker (title; abstract; page 446, left col).  The paclitaxel-HA conjugate is administered at a dose of 600 mg for 6 consecutive weeks (abstract; Table 2 on page 448).  
It would have been prima facie obvious to follow the details of the dosing regimen disclosed by Bassi.  The skilled Artisan would have been motivated to do so because this regimen showed efficacy against bacillus Calmette-Guerin refractory carcinoma in situ (CIS) of the bladder.  The skilled Artisan would have had a reasonable expectation of success because this would merely require dosing the patients as described by Bassi.
It is noted that the dosing regimen disclosed by Bassi lasted 6 consecutive weeks; however, the dosing schedule recited in the instant claims is continued for 12 consecutive weeks.  
Nichols, in the analogous art of cancer chemotherapeutics, discloses that standard clinical trials may be used to optimizing dose and dosing frequency for any particular compound (0183).  
It would have been prima facie obvious for one having ordinary skill in the art to test several different dosing protocols in order to optimize efficacy of treatment.  The skilled Artisan would have been motivated to do so in order to find the best treatment dose and schedule.  See MPEP 2144.05(II)(A) and Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.")  Testing different dosing schedules is considered routine in the art, therefore the examiner does not consider the limitation requiring the paclitaxel-HA conjugate to be administered for 12 weeks to patentably define over the prior art absent unexpected results.  
With regard to claims 1 and 12, as noted above, the patient population disclosed by Bassi is bladder tumor patients diagnosed with CIS that is non-responsive to bacillus Calmette-Guerin.  

Claims 6, 9, 10, 13, and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14, 17-24, 27, 28, and 30 of U.S. Patent No. 7,897,584 in view of Bassi et al. (Journal of Urology Vol 185, pp 445-449; publication year: 2011; cited in the IDS filed on 05/10/2021) and Nichols et al. (US 2005/0080075; publication date: 04/14/2005) as applied to claims 1, 11, and 12 above and further in view of Elder et al. (US 2002/0169176; publication date: 11/14/2002; cited in the IDS filed 05/10/2021).  

The relevant limitations of the ‘584 patent and the disclosures of Bassi and Nichols are set forth above.  The claims of the ‘584 patent are silent with respect to the paclitaxel prodrug being formulated in sterile isotonic water containing 5% glucose.  
Elder discloses that compositions for injection can be formulated in 5% glucose in sterile water (0301).  
Noting that the claims of the ‘584 patent embrace compositions for injection (claim 20) having pharmaceutically acceptable diluents (claim 20), it would be prima facie obvious to formulate the paclitaxel prodrug embraced by the ‘584 patent in 5% glucose in sterile water because one having ordinary skill in the art would recognize such a formulation as suitable.  See MPEP 2144.07.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over De Luca et al. (US 7,897,584 in view of Bassi et al. (Journal of Urology Vol 185, pp 445-449; publication year: 2011; cited in the IDS filed on 05/10/2021) and further in view of Nichols et al. (US 2005/0080075; publication date: 04/14/2005).

Claims 6, 9, 10, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over De Luca et al. (US 7,897,584 in view of Bassi et al. (Journal of Urology Vol 185, pp 445-449; publication year: 2011; cited in the IDS filed on 05/10/2021) and further in view of Nichols et al. (US 2005/0080075; publication date: 04/14/2005) as applied to claims 1-4, 7, and 8 above, and further  in view of Elder et al. (US 2002/0169176; publication date: 11/14/2002; cited in the IDS filed 05/10/2021).  

The claims are rejected as obvious over De Luca, Bassi, Nichols, and Elder exactly as set forth in the double patenting rejections above.  

Response to Arguments
Applicant's arguments filed 08/24/2022 have been fully considered but they are not persuasive.

On page 8, Applicant cites MPEP 706.07 and describes the USPTO practice for making an Office action final.  Applicant asserts that the examiner has improperly treated Applicant’s response filed 06/24/2022 and alleges that the examiner should have also included a rebuttal of any arguments raised in the applicant’s reply.  
This assertion is without merit.  To support the position that the examiner had improperly treated the request for consideration under after final practice, Applicant has referenced the section of the MPEP delineating regulations to make an Office action final; however, the response filed 06/24/2022 was submitted after a final Office action had already properly been issued on 12/27/2021.  MPEP 706.07 is not applicable to submissions filed after a final Office action.  Applicant is referred to MPEP 714.13, which describes after final practice.  See specifically MPEP 714.13(II):  
In the event that a proposed amendment does not place the case in better form for appeal, nor in condition for allowance, applicant should be promptly informed of this fact, whenever possible, within the statutory period. The refusal to enter the proposed amendment should not be arbitrary. The proposed amendment should be given sufficient consideration to determine whether the claims are in condition for allowance and/or whether the issues on appeal are simplified. Ordinarily, the specific deficiencies of the amendment need not be discussed. However, if the proposed amendment raises the issue of new matter, the examiner should identify the subject matter that would constitute new matter. If the proposed amendment presents new issues requiring further consideration and/or search, the examiner should provide an explanation as to the reasons why the proposed amendment raises new issues that would require further consideration and/or search. The reasons for nonentry should be concisely expressed.  (Emphasis added.)

On pages 9-10 Applicant argues that Bassi discloses 6 weeks of treatment and not 12 weeks as claimed and that Nichols refers to the dosage of phenothiazines, which are not chemotherapeutics for cancer treatment.  
The fact that Bassi does not disclose 12 weeks of treatment is acknowledged and fully addressed in the rejection.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Nichols is directed to treatment of cancer (0002-0005).   Although Nichols focuses on the phenothiazine class of anticancer agents, the examiner considers the portion of Nichols cited in the rejection supra to be relevant to research and development for all categories of medication.  Specifically Nichols states:  
The dosage of each compound of the claimed combinations depends on several factors, including: the administration method, the neoplasm to be treated, the severity of the neoplasm, whether the neoplasm is to be treated or prevented, and the age, weight, and health of the patient to be treated. The phenothiazine conjugates, combinations, and formulations of the invention are administered to patients in therapeutically effective amounts. For example, an amount is administered which prevents, reduces, or eliminates the neoplasm. Typical dose ranges are from about 0.001 μg/kg to about 5 mg/kg of body weight per day. Desirably, a dose of between 0.001 μg/kg and 1 mg/kg of body weight, or 0.005 μg/kg and 0.5 mg/kg of body weight, is administered. The exemplary dosage of drug to be administered is likely to depend on such variables as the type and extent of the condition, the overall health status of the particular patient, the formulation of the compound, and its route of administration. Standard clinical trials may be used to optimize the dose and dosing frequency for any particular compound.  (0183)

Nichols points to several factors that may influence response to a drug, such as type and extent of the condition, the overall health status of the particular patient, the formulation of the compound, and its route of administration.  One having ordinary skill in the art would have recognized these factors to be applicable to any drug, not only the phenothiazines that are the focus of Nichols’ invention.  Nichols also indicates that clinical trials are standard experiments that are routinely used by biomedical scientists to “optimize the dose and dosing frequency of any particular compound”.  Thus, upon development of any new active agent, among the first variables that one having ordinary skill in the art would seek to optimize would be dose and dosing frequency.  

Applicant argues further that Nichols states the exact dosage of the drug (i.e. paclitaxel) must be that recommended by the Physician’s Desk Reference Handbook (PDR).  Applicant argues that Nichols states the opposite of the examiner’s assertion, i.e. that the dosage of drugs such as paclitaxel must always be stated in the PDR, which is “nothing more than a compilation of prescribing information on prescription drugs, to provide physicians with the fully legally mandated information relevant to writing prescriptions”.  Applicant cites an “enclosure 1” to be the PDR entry for paclitaxel and states that the enclosure 1 has been “submitted herewith”.  Applicant argues that “there is no disclosure or suggestion in [the PDR] regarding local with the bladder to be treated by intravesical instillation of paclitaxel”.  
As an initial matter, although Applicant has stated that the relevant portion of the PDR is enclosed, no copy of the cited section of the PDR has been provided on the record nor has this document been cited in an IDS.  In fairness to the Office, the examiner cannot fully respond to any arguments relying on documents that have not been made of record because these documents cannot be reviewed in their entirety.  Applicant seems to argue that the PDR would have dictated the full scope of what one having ordinary skill in the art would have obvious.  The examiner respectfully disagrees.  Nichols states at 0184 “[f]or combinations that include an anti-proliferative agent, the recommended dosage for the anti-proliferative agent is desirably less than or equal to the recommended dose as given in the Physician 's Desk Reference, 57th Edition (2003)”.  This statement is (a) specific to combination of phenothiazine conjugates with anti-proliferative agents and (b) is disclosed as preferable, which does not constitute a teaching away from using doses other than those described in the PDR (see MPEP 2123(II)).  Moreover, the PDR is a guide for the practicing physician, not a researcher exploring how best to use an active agent that has not been fully evaluated.  That is to say, a person of ordinary skill in the art at the time of the instant effective filing date would be a biomedical researcher, i.e. a physician-scientist or individual with a Ph.D. in biomedical research.  The PDR is a guide for the practicing clinician but does not limit use of any drug in the experimental setting.  The fact that the portion of the PDR cited by Applicant contains a recommendation for paclitaxel (i.e. the unconjugated active molecule), not ONCOFID, does not negate the teachings of the cited prior art regarding experimental development of the claimed paclitaxel conjugate up until the date the instant application was filed.  The question underlying any obviousness conclusion is “what would one having ordinary skill in the art have predicted as of the effective filing date of the instant invention?”  In this case, one having ordinary skill in the art would have been a physician-scientist or individual with a Ph.D. in biomedical research, not the practitioner who would have relied upon the PDR in a non-experimental setting.  Nichols statement that “[f]or combinations that include an anti-proliferative agent, the recommended dosage for the anti-proliferative agent is desirably less than or equal to the recommended dose as given in the Physician 's Desk Reference, 57th Edition (2003)” is merely the extent of Nichols guidance with regard to how to combine the specific substances, the phenothiazines, disclosed therein with other known anticancer agents.  This statement  cannot reasonably be interpreted as dictating the extent of all experimental development for all antiproliferative agents.   

On page 10, Applicant argues that upon considering De Luca the skilled person would not find a clear and precise reference to either the type of conjugate to be used or to a treatment method of the type of bladder cancer to be treated.  Applicant argues that Bassi clarifies the type of ONCOFID conjugate to be used in the treatment of bladder cancer but the protocol in Bassi does not define the amount of drug to be instilled since increasing amounts of conjugate are used with results, which are indicative of a negative trend in the dose-effectiveness ratio.  Applicant cites the previous declaration as showing the % of responders decreases with instilled dose.  Applicant questions why the skilled person should have looked for other protocols.  
Regarding De Luca, as detailed in the rejection, De Luca discloses the claimed HA-butyric acid-paclitaxel conjugate in a method of treating bladder cancer.  The examiner maintains the obviousness conclusion for reasons of record.  The examiner has previously responded to the Declaration filed 12/02/2021 on pages of 9-11 the final Office action mailed 12/27/2021.  The examiner’s position is summarized here for convenience:
The examiner respectfully disagrees that one having ordinary skill in the art would find it surprising that two very small clinical trials might have moderately different outcomes in terms of optimal dose (450 vs. 600 mg).  The NCI website (available online from 2017; of record) indicates phase I clinical trials (such as those reported by Bassi) are not designed to assess efficacy of treatment, but rather the trials are designed to assess toxicity and determine the maximum tolerated dose.  The NCI website specifically states that “[t]hese studies are not designed to find out if the new treatment works against cancer”.  Bassi also states that tumor response is a secondary endpoint (i.e. not the question that the study was designed to answer).  One having ordinary skill would recognize that in such small studies, having 15 or 20 patients enrolled, confounding factors may influence response to treatment and that much larger clinical trials are required to evaluate a statistically significant dose response relationship, optimal dose, and optimal dosing schedule.  Bassi even says as much on page 449, right col: “These findings prompt further investigations in controlled clinical trials”.  In the instant case the examiner considers the preponderance of the evidence to support a decision to maintain the obviousness conclusion.  The paclitaxel-HA conjugate has been disclosed in the prior art as having the potential to treat non-muscle invasive bladder cancer in patients refractory to treatment with Calmette-Guerin bacillus.  Clinical trials to discover optimal dosing schedule and optimal effective dose are routine in the art of clinical cancer research, and indeed in all biomedical research, and one having ordinary skill would not particularly expect that any dose-response relationship observed in a trial of 15 patients would also be observed across different studies and/or much larger studies that are statistically powered to assess relative efficacies of different treatments.  Finding a slightly different optimal dose and dosing regimen in another small study (20 patients) does not rise to the level of unexpectedness required to overcome an obviousness rejection under 35 USC 103.  
The examiner also respectfully disagrees that one would expect more side effects with the method recited in the instant claims relative to the method disclosed by Bassi.  Bassi discloses that no dose limiting toxicity occurred at any drug level (abstract).  Toxicity was the primary end point evaluated in Bassi’s study, i.e. the trial was designed to determine maximum tolerated dose and safety profile, not efficacy of treatment.  The result that no dose limiting toxicity was reported in Bassi’s study would lead one having ordinary skill in the art to believe that paclitaxel-HA is well-tolerated, and would encourage one having ordinary skill in the art to believe that other doses and dosing regimens could be safely explored until an optimal regimen is discovered.  
In answer to Applicant’s question as to why the skilled person would look to other protocols, the answer is that Bassi’s experiment was only the beginning of investigations into optimizing dose and schedule for ONCOFID.  As noted above, Bassi suggest further clinical trials to determine these parameters.  

On page 10, Applicant repeats the argument that on review of Nichols, one having ordinary skill in the art would only follow the dosing for paclitaxel as provided in the PDR.  Applicant argues further that the PDR does not describe dosing or treatment schedule for ONCOFID.  Applicant argues that Nichols leads the skilled person away from randomly testing in humans therapeutic protocols of chemotherapeutic drugs based on dosages and administration routes not authorized and not recognized by the scientific world.  
The examiner finds Applicant’s portion of the PDR to be irrelevant to the obviousness conclusion for the reasons set forth in the preceding paragraphs.  

On pages 11-15, Applicant describes prior art publications reporting use of docetaxel and an albumin-paclitaxel formulation (Abraxane) in treatment of NMIBC.  Applicant argues that these studies on docetaxel and Abraxane would not lead one of ordinary skill in the art to a dosing regimen of 12 weeks.   Applicant states that the documents discussed in the remarks have been provided and refers to them as enclosures 3, 4, and 6)
As with “enclosure 1”, although Applicant has stated that the relevant documents are enclosed, no copy of these documents have been provided on the record nor has they been cited in an IDS.  In fairness to the Office, the examiner cannot fully respond to any arguments relying on documents that have not been made of record because these documents cannot be reviewed in their entirety.  Based upon Applicant’s descriptions, none of the prior art documents cited by Applicant on pages 11-15 (by McKiernan) teach away from the instant invention, as claimed.  That is to say, none of the cited references teach that the following would be inoperable: a method of treating non-muscle invasive bladder cancer (NMIBC) by intravesical instillation, which comprises administering to a patient in need thereof a pharmaceutical composition consisting of a paclitaxel prodrug and one or more pharmaceutically acceptable diluents/excipients, wherein the pharmaceutical composition is administered as a single weekly dose of 600 mg for 12 consecutive weeks of treatment, and wherein the paclitaxel prodrug consists of a conjugate between paclitaxel and hyaluronic acid (HA) by means of 4-bromobutyric acid, said HA being bound indirectly to the paclitaxel through the ester bond between the carboxyl of HA and the 4-bromobutyric acid spacer in turn bound with an ester bond through its carboxyl to the hydroxyl group of the carbon in C2' of paclitaxel, with a derivatization degree equal to 20% weight/weight and said hyaluronic acid having a weight average molecular weight ranging from 160,000 to 230,000 Da.  The publications by McKiernan are also not the closest prior art.  Applicant’s discussion of these findings is entirely tangential to the factors underlying the obviousness conclusion in the instant case.  Although the cited prior art may teach methods that differ from the claimed method, this does not suffice to invalidate the rationale underlying the obviousness conclusion set forth in the rejection.  MPEP 2123(II) states “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994)”.  This is particularly the case when none of the cited documents represent the closest prior art.  The fact that other dosing regimens have been studied for other taxanes does not negate the obviousness of evaluating different dosing schedules for the hyaluronic acid-paclitaxel conjugate disclosed by De Luca/Bassi.  

On page 14,  Applicant compares findings of clinical studies on docetaxel or Abraxane to ONCOFID and argues that ONCOFID (falling within the scope of the claimed method) provides an unexpectedly superior outcome to Abraxane or docetaxel.  
Please refer to MPEP 716.02(b) which details the burden on Applicant to establish that results in a side-by-side comparison to the closest prior art are unexpected and significant.  Specifically, Applicant must establish that differences in results are in fact unexpected and unobvious and are of both practical and statistical significance.  Additionally, evidence of unexpected properties must be commensurate in scope with the claims.   
In the instant case, the methods of using docetaxel and Abraxane are not at all the closest prior art.  Absent a showing of unexpectedly superior results relative to the protocol of the closest prior art, i.e. De Luca/Bassi, the rejection is maintained.  

On page 13, Applicant concludes “[t]hus, from the totality of teachings in the art”, referencing three publications by McKiernan.
The examiner points out that the handful of studies identified in the remarks hardly represents the totality of teaching in the expansive art of taxane antiproliferative agents.  

On page 15, Applicant states “[t]hus it is not the dose that improves the % of patients saved from radical cystectomy … but the ONCOFID conjugate according to the protocol and treatment modalities as disclosed and claimed in the present application”.  
The examiner notes that this statement appears to support the obviousness conclusion, which relies inter alia upon the fact that the claimed ONCOFID-conjugate was known in the art as of the instant effective filing date.  

On page 16, Applicant argues that Elder discusses preparation of retinoids, which are different drugs than ONCOFID. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Elder was merely relied upon for the teaching that compositions for injection can be formulated in 5% glucose in sterile water (0301).  
Noting that the claims of the ‘584 patent embrace compositions for injection (claim 20) having pharmaceutically acceptable diluents (claim 20), it would be prima facie obvious to formulate the paclitaxel prodrug embraced by the ‘584 patent in 5% glucose in sterile water because one having ordinary skill in the art would recognize such a formulation as suitable.  See MPEP 2144.07.  

Conclusion
No claims are allowed.  
                                                                                                                                                                                         Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE PEEBLES whose telephone number is (571)272-6247. The examiner can normally be reached Monday through Friday: 9 am to 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE PEEBLES/           Primary Examiner, Art Unit 1617